Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on December 7, 2021.
3.	Claims 1, 4-11 and 13-20 are pending in this application.
4.	Claims 1, 4-5, 11, 13 and 20 have been amended. Claims 2-3 and 12 have been canceled.
Response to Arguments
5.	Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive.
6.	Applicant contends that “Vijayakumar neither teaches nor suggests the limitation of the independent claims 1, 11, and 20 as now amended, in which the coded phase mask functions is composed of the geometric phase element, not the active element, and randomly modulates phase information of reflected light.” Further, “Rosen neither teaches nor suggests the above-mentioned limitations recited in the independent claims 1, 11, and 20 as now amended”. Further on,  “The half wave and a quarter wave plates in Schmit neither teaches nor suggests the function of the coded phase mask (random modulation for phase information of reflected light. Also, Schmit neither discloses nor suggests the above- mentioned limitation of the amended independent claims 1, 11, and 20, in which a geometric phase element is used to replace the conventional active element for the function of the coded phase mask.”. 
“wherein the imaqe obtained by shootinq the object is throuqh a coded phase mask (CPM) by a polarization imaqe sensor, wherein the coded phase mask randomly modulates phase information of input liqht and is a coded half-wave phase mask”.
Vijayakumar discloses coded aperture correlation holography (COACH) to generate a reconstructed image by correlating the object hologram with the PSF hologram. Further on, Vijayakumar discloses in Figure 1 that the hologram of an object is formed by the interference of light diffracted from the object, with light diffracted from the same object, but that passes through a coded phase mask(CPM). A random-like phase profile, constituting the CPM, is displayed on the phase-only SLM. The CPM is calculated using the Gerchberg-Saxton (G-S) algorithm to obtain uniform intensity in the spectrum domain. Therefore, in both domains, in the CPM and in its spatial spectrum, the functions are projected every iteration by the G-S algorithm into the constraint group of pure phase functions. As the polarization of the collimated light is oriented at 45° with respect to the active axis of the SLM, only about half the intensity of the incident light is modulated by the CPM, while the remaining half traverses without any modulation. A second polarizer P2, with an orientation of 45° with respect to the active axis of the SLM, is mounted after the SLM to allow the propagation of only identically oriented components of the modulated and unmodulated waves to create interference between them at the sensor plane. The above polarization multiplexing scheme creates a compact, single channel optical configuration. A phase shifting procedure, is used, where three holograms corresponding to three phase values of θ = 0°, 120°, and 240° are recorded and are superposed to cancel the twin image and the zeroth order terms [See Vijayakumar: abstract, section 1. Introduction fifth paragraph, section 2. Methodology, section 3. Experiments and Fig. 1]. 
Further on, Rosen, from the same field of endeavor, discloses an imaging system using Coded Phase Mask(CPM). More specifically, in Rosen, the image which is seen by the active area 12a of the ring-shaped lens 12 is conveyed to a ring-shaped pseudo-random Coded Phase [See Rosen: Fig. 1 and par. 0048].
Furthermore, Schmit discloses the use of achromatic phase-shifters operating on geometric phase that have been developed in the art using circularly polarized light, as illustrated in FIGS. 5A and 5B, for example.  Linearly polarized light can be achieved by placing first a polarizer in the path of a beam, then passing the light through a quarter-wave plate that makes it circularly polarized, and then through a rotating half-wave plate followed by a quarter-wave plate and another polarizer (FIG. 5A). FIG. 6 illustrates a Michelson interferometer adapted for geometric phase shifting operation by producing two orthogonally linearly polarized beams at the output of the reference and object arms of the interferometer.  A geometric phase-shifter consisting of a rotating half-wave plate mounted between two quarter-wave plates with their axes set at 45 degree  to the angles of polarization of the two beams, is placed at the exit of the interferometer [See Schmidt: at least Figs. 5A-6 and col. 2 lines 21-32, col. 2 line 43-col. 3 line 13 and col. 6 lines 13-35].
Therefore, the cited prior art of record teach or suggest the use of coded phase masks in imaging system with the functions of randomly modulating for phase information of reflected or incoming light and having a geometric phase component.

All remaining arguments that are dependent on the aforementioned arguments are deemed unpersuasive.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 4-5, 7-11, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over A. Vijayakumar et al.( A. Vijayakumar, Y. Kashter, R. Kelner, and J. Rosen, "Coded aperture correlation holography–a new type of incoherent digital holograms," Opt. Express  24, 12430-12441 (2016))(hereinafter Vijayakumar) in view of ROSEN et al.(US 2021/0075947 A1)(hereinafter Rosen) and in further view of Schmit et al.(US 8,072,610 B1)(hereinafter Schmit).
Regarding claim 1, Vijayakumar discloses an apparatus for generating a three-dimensional image[See abstract regarding coded aperture correlation holography (COACH) to generate a reconstructed image by correlating the object hologram with the PSF hologram], the apparatus comprising: 
a processor[See section 4. Summary and conclusions last paragraph regarding . It should be noted that COACH requires the recording of PSF holograms at different planes, which may require a mechanical axial scanning system. However, the recording of PSF holograms at various planes is necessary only once. Once a library of PSF holograms is created off-line and stored in a computer along with the CPM information, it can be reused on-line as many times to view any thick object in a motionless manner. (the use of a computer for COACH)],
wherein the processor synthesizes complex data for an object based on an image, which is obtained by shooting an object[See section 2. Methodology and Fig. 1 regarding synthesizing the complex hologram. More specifically, at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram…Also refer to equations 3-6 regarding complex hologram synthesized from three exposures and complex hologram obtained from the phase shifting procedure…], and generates a three-dimensional image of the object based on the complex data for the object and a point spread function (PSF) image for a point light source[See section 1.Introduction last paragraph and section 2. Methodology and Fig. 1 regarding the image reconstruction is carried out by correlating the complex PSF hologram and the complex object hologram as defined in equation 6.].

However, Rosen from the same field of endeavor teaches a communicator for transmitting and receiving a signal; and a processor for controlling the communicator [See Figs. 1-8, par. 0018, 0057-0058, 0061, 0063 regarding During the real-operation stage, a plurality of complex-object random images (CORIs) are acquired and produced simultaneously, each by a single partial aperture unit 112, respectively, and are conveyed simultaneously to the central imager 116 within the central unit 119.  Central imager 116, receives the plurality of CORIs simultaneously, and combines them to a single combined-CORI.  Finally, processor 118 cross-correlates between the combined CORI and the stored PSF to produce a final image 121.  It should be noted that a same CPM, respectively, is used in the partial aperture units 112 both during the training stage and during the real-operation stage... Also, in another example, in similarity to the system of FIGS. 3 and 4, each of the satellites 212a and 212b substantially includes at least a lens, and a CPM which is randomly coded, both are used to optically transmit PORI images or CORI images to the central unit 219. ].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Vijayakumar with Rosen teachings by including “a communicator for transmitting and receiving a signal; and a processor for controlling the communicator” because this combination has the benefit of providing a transmission scheme for the processor or computer to perform image processing operations[See Rosen: at least Figs. 1-8, par. 0018, 0057-0058, 0061, 0063].
Further on, Vijayakumar teaches wherein the image obtained by shooting the object is through a coded phase mask (CPM) by a polarization image sensor [See Vijayakumar: abstract, section 1. Introduction fifth paragraph, section 2. Methodology, section 3. Experiments and Fig. 1 regarding In COACH, the hologram of an object is formed by the interference of light diffracted from the object, with light diffracted from the same object, but that passes through a coded phase mask (CPM)… A random-like phase profile, constituting the CPM, is displayed on the phase-only SLM. The CPM is calculated using the Gerchberg-Saxton (G-S) algorithm to obtain uniform intensity in the spectrum domain. Therefore, in both domains, in the CPM and in its spatial spectrum, the functions are projected every iteration by the G-S algorithm into the constraint group of pure phase functions. As the polarization of the collimated light is oriented at 45° with respect to the active axis of the SLM, only about half the intensity of the incident light is modulated by the CPM, while the remaining half traverses without any modulation. A second polarizer P2, with an orientation of 45° with respect to the active axis of the SLM, is mounted after the SLM to allow the propagation of only identically oriented components of the modulated and unmodulated waves to create interference between them at the sensor plane. The above polarization multiplexing scheme creates a compact, single channel optical configuration. A phase shifting procedure, is used, where three holograms corresponding to three phase values of θ = 0°, 120°, and 240° are recorded and are superposed to cancel the twin image and the zeroth order terms… Also refer to the configuration of a lens, polarizers, an SLM and an image sensor in Fig. 1].  
Further on, Rosen also teaches or suggests wherein the coded phase mask randomly modulates phase information of input light [See Rosen: Fig. 1 and par. 0048 regarding The image which is seen by the active area 12a of the ring-shaped lens 12 is conveyed to a ring-shaped pseudo-random Coded Phase Mask (CPM) 14 having an active area 14a which is typically the same or smaller than the active area 12a of the lens 12. The CPM is in fact a modulator which randomly modulates the phases of each of the pixels of the image which is acquired by the active area 12a of lens 12.  The CPM 14 may include, for example, an array of liquid-crystal pixels within area 14a.  A pseudo-random generator 20 provides a code to the CPM which randomly modulates the pixels of the array such that the resulting output phases of the individual pixels of the CPM 14 are randomly varied.  Therefore, imager 16 (this imager is in fact an image sensor, such as a digital camera) views a randomly-converted image of the scenery, as seen by the ring-shaped lens 12 and randomly converted by the CPM 14.].  
Vijayakumar and Rosen do not explicitly disclose wherein the coded phase mask is a coded half-wave phase mask.  
However, the use of half-wave phase mask in imaging system is very well known in the art at the time of the invention was filed as evident from the teaching of Schmit [See at least Figs. 5A-6 and col. 2 line 43-col. 3 line 13 and col. 6 lines 26-35 regarding Achromatic phase-shifters operating on geometric phase have been developed in the art using circularly polarized light, as illustrated in FIGS. 5A and 5B, for example.  Linearly polarized light can be achieved by placing first a polarizer in the path of a beam, then passing the light through a quarter-wave plate that makes it circularly polarized, and then through a rotating half-wave plate followed by a quarter-wave plate and another polarizer (FIG. 5A)…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Vijayakumar and Rosen with Schmit teachings by including “wherein the coded phase mask is a coded half-wave phase mask” because this combination has the benefit of providing an alternate configuration of the coded phase mask to obtain specific polarization states [See Schmit: at least Figs. 5A-6 and col. 2 line 43-col. 3 line 13 and col. 6 lines 26-35].
Regarding claim 11,  Vijayakumar discloses a method for generating a three-dimensional image[See abstract regarding method for coded aperture correlation holography (COACH) to generate a reconstructed image by correlating the object hologram with the PSF hologram] , the method comprising: 
synthesizing complex data for an object based on an image that is obtained by shooting an object[See section 2. Methodology and Fig. 1 regarding synthesizing the complex hologram. More specifically, at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram…Also refer to equations 3-6 regarding complex hologram synthesized from three exposures and complex hologram obtained from the phase shifting procedure…] ; and 
generating a three-dimensional image of the object based on the complex data for the object and a PSF image for a point light source[See section 1.Introduction last paragraph and section 2. Methodology and Fig. 1 regarding the image reconstruction is carried out by correlating the complex PSF hologram and the complex object hologram as defined in equation 6.].  
Further on, Vijayakumar teaches wherein the image obtained by shooting the object is through a coded phase mask (CPM) by a polarization image sensor [See Vijayakumar: abstract, section 1. Introduction fifth paragraph, section 2. Methodology, section 3. Experiments and Fig. 1 regarding In COACH, the hologram of an object is formed by the interference of light diffracted from the object, with light diffracted from the same object, but that passes through a coded phase mask (CPM)… A random-like phase profile, constituting the CPM, is displayed on the phase-only SLM. The CPM is calculated using the Gerchberg-Saxton (G-S) algorithm to obtain uniform intensity in the spectrum domain. Therefore, in both domains, in the CPM and in its spatial spectrum, the functions are projected every iteration by the G-S algorithm into the constraint group of pure phase functions. As the polarization of the collimated light is oriented at 45° with respect to the active axis of the SLM, only about half the intensity of the incident light is modulated by the CPM, while the remaining half traverses without any modulation. A second polarizer P2, with an orientation of 45° with respect to the active axis of the SLM, is mounted after the SLM to allow the propagation of only identically oriented components of the modulated and unmodulated waves to create interference between them at the sensor plane. The above polarization multiplexing scheme creates a compact, single channel optical configuration. A phase shifting procedure, is used, where three holograms corresponding to three phase values of θ = 0°, 120°, and 240° are recorded and are superposed to cancel the twin image and the zeroth order terms… Also refer to the configuration of a lens, polarizers, an SLM and an image sensor in Fig. 1].  
Vijayakumar does not explicitly disclose wherein the coded phase mask wherein the coded phase mask randomly modulates phase information of input light and is a coded half-wave phase mask.  
However, Rosen from the same field of endeavor teaches wherein the coded phase mask wherein the coded phase mask randomly modulates phase information of input light [See Rosen: Fig. 1 and par. 0048 regarding The image which is seen by the active area 12a of the ring-shaped lens 12 is conveyed to a ring-shaped pseudo-random Coded Phase Mask (CPM) 14 having an active area 14a which is typically the same or smaller than the active area 12a of the lens 12. The CPM is in fact a modulator which randomly modulates the phases of each of the pixels of the image which is acquired by the active area 12a of lens 12.  The CPM 14 may include, for example, an array of liquid-crystal pixels within area 14a.  A pseudo-random generator 20 provides a code to the CPM which randomly modulates the pixels of the array such that the resulting output phases of the individual pixels of the CPM 14 are randomly varied.  Therefore, imager 16 (this imager is in fact an image sensor, such as a digital camera) views a randomly-converted image of the scenery, as seen by the ring-shaped lens 12 and randomly converted by the CPM 14.].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Vijayakumar with Rosen teachings by including “wherein the coded phase mask wherein the coded phase mask randomly modulates phase information of input light” because this combination has the benefit of providing a coded phase mask(CPM) that randomly modulates the phase information of the incoming light into the lens such that the resulting output phases of the individual pixels in the image are randomly varied[See Rosen: par. 0048].
Vijayakumar and Rosen do not explicitly disclose wherein the coded phase mask is a coded half-wave phase mask.  
However, the use of half-wave phase mask in imaging system is very well known in the art at the time of the invention was filed as evident from the teaching of Schmit [See at least Figs. 5A-6 and col. 2 line 43-col. 3 line 13 and col. 6 lines 26-35 regarding Achromatic phase-shifters operating on geometric phase have been developed in the art using circularly polarized light, as illustrated in FIGS. 5A and 5B, for example.  Linearly polarized light can be achieved by placing first a polarizer in the path of a beam, then passing the light through a quarter-wave plate that makes it circularly polarized, and then through a rotating half-wave plate followed by a quarter-wave plate and another polarizer (FIG. 5A)…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Vijayakumar and Rosen with Schmit teachings by including “wherein the coded phase mask is a coded half-wave phase mask” because this combination has the benefit of providing an alternate configuration of the coded phase mask to obtain specific polarization states [See Schmit: at least Figs. 5A-6 and col. 2 line 43-col. 3 line 13 and col. 6 lines 26-35].
Regarding claims 4 and 13, Vijayakumar, Rosen and Schmit teach all the limitations of claims 1 and 11,  and are analyzed as previously discussed with respect to those claims. Further on, Schmit teaches or suggests wherein the coded half-wave phase mask is based on a geometric phase element that is fabricated by a scanning method[See at least Figs. 5A-6 and col. 2 lines 21-32, col. 2 line 43-col. 3 line 13 and col. 6 lines 13-35 regarding This phase shift, known in the art as the Pancharatnam phase shift. Achromatic phase-shifters operating on geometric phase have been developed in the art using circularly polarized light, as illustrated in FIGS. 5A and 5B, for example.  Linearly polarized light can be achieved by placing first a polarizer in the path of a beam, then passing the light through a quarter-wave plate that makes it circularly polarized, and then through a rotating half-wave plate followed by a quarter-wave plate and another polarizer (FIG. 5A). FIG. 6 illustrates a Michelson interferometer adapted for geometric phase shifting operation by producing two orthogonally linearly polarized beams at the output of the reference and object arms of the interferometer.  A geometric phase-shifter consisting of a rotating half-wave plate mounted between two quarter-wave plates with their axes set at 45 degree  to the angles of polarization of the two beams, is placed at the exit of the interferometer.].
Regarding claim 5, Vijayakumar, Rosen and Schmit teach all the limitations of claim 1,  and are analyzed as previously discussed with respect to that claim. Further on, Vijayakumar and Rosen teach wherein a plurality of images is obtained by shooting the object, wherein the plurality of images is obtained by a single shot through the polarization image sensor, and wherein the plurality of images comprises phase-modulated brightness information for the object [See Vijayakumar: section 2. Methodology, section 3. Experiments and Figs. 1-3, 5 regarding synthesizing the complex hologram. More specifically, at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram…In COACH, the hologram of an object is formed by the interference of light diffracted from the object, with light diffracted from the same object, but that passes through a coded phase mask (CPM)… A random-like phase profile, constituting the CPM, is displayed on the phase-only SLM. The CPM is calculated using the Gerchberg-Saxton (G-S) algorithm to obtain uniform intensity in the spectrum domain. Therefore, in both domains, in the CPM and in its spatial spectrum, the functions are projected every iteration by the G-S algorithm into the constraint group of pure phase functions. As the polarization of the collimated light is oriented at 45° with respect to the active axis of the SLM, only about half the intensity of the incident light is modulated by the CPM, while the remaining half traverses without any modulation. A second polarizer P2, with an orientation of 45° with respect to the active axis of the SLM, is mounted after the SLM to allow the propagation of only identically oriented components of the modulated and unmodulated waves to create interference between them at the sensor plane. The above polarization multiplexing scheme creates a compact, single channel optical configuration. A phase shifting procedure, is used, where three holograms corresponding to three phase values of θ = 0°, 120°, and 240° are recorded and are superposed to cancel the twin image and the zeroth order terms…See Rosen: Fig. 1 and par. 0048 regarding The image which is seen by the active area 12a of the ring-shaped lens 12 is conveyed to a ring-shaped pseudo-random Coded Phase Mask (CPM) 14 having an active area 14a which is typically the same or smaller than the active area 12a of the lens 12. The CPM is in fact a modulator which randomly modulates the phases of each of the pixels of the image which is acquired by the active area 12a of lens 12.  The CPM 14 may include, for example, an array of liquid-crystal pixels within area 14a.  A pseudo-random generator 20 provides a code to the CPM which randomly modulates the pixels of the array such that the resulting output phases of the individual pixels of the CPM 14 are randomly varied.  Therefore, imager 16 (this imager is in fact an image sensor, such as a digital camera) views a randomly-converted image of the scenery, as seen by the ring-shaped lens 12 and randomly converted by the CPM 14.].  
Regarding claim 7, Vijayakumar, Rosen and Schmit teach all the limitations of claim 1,  and are analyzed as previously discussed with respect to that claim. Further on, Vijayakumar and Rosen teach wherein the PSF image for the point light source is a PSF image that is extracted from a PSF library for the point light source and corresponds to a position of an image that is [See Vijayakumar: Fig. 1, section 2. Methodology regarding at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram. Due to the randomness-like nature of the phase mask, a deviation of more than the correlation length [15,16] in the axial distance of the pinhole, or of the object, distorts the reconstructed image significantly, resulting in a rapid fall of intensity of the reconstructed image. Therefore, to image a thick object using COACH, a library of PSF holograms should be recorded in order to reconstruct the object hologram at different planes. In other words, the COACH system should go through a stage of coaching, in which a library of PSF holograms for the various planes along the z axis are acquired, enabling reconstruction of the single object hologram at these planes in the stage of object recovery. The optical configuration of COACH is shown in Fig. 1. Light from an incoherent light source (point light source LED) is focused by the lens L1 onto an object in a critical illumination configuration… The complex hologram for the pinhole object is the PSF hologram HPSF. See Rosen: at least par. 0004 regarding In COACH, the light diffracted by a point object is modulated by a pseudo-random Coded Phase Mask (CPM) and is interfered with the unmodulated version of the light diffracted from the same point object.  The resulting impulse response hologram serves as a Point Spread Function (PSF) and is used later as the reconstructing kernel function for all the object holograms.  Following the PSF generation, a complicated object is placed at the same axial location of the point object and another hologram, the object hologram, is recorded with the same CPM.  The image of the object is reconstructed by a cross-correlation between the PSF and the object hologram.  Therefore, for reconstruction of the object corresponding to different depths, a training phase is required in which the point object is shifted to various axial locations and a library of PSFs are created.  The images of the object at different depths are reconstructed by a cross-correlation with the appropriate PSF from the library.].  
Regarding claim 8, Vijayakumar, Rosen and Schmit teach all the limitations of claim 7,  and are analyzed as previously discussed with respect to that claim. Further on, Vijayakumar and Rosen teach wherein the PSF library comprises a plurality of PSF images that are obtained by changing a depth of the point light source [See Vijayakumar: Fig. 1, section 2. Methodology regarding at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram. Due to the randomness-like nature of the phase mask, a deviation of more than the correlation length [15,16] in the axial distance of the pinhole, or of the object, distorts the reconstructed image significantly, resulting in a rapid fall of intensity of the reconstructed image. Therefore, to image a thick object using COACH, a library of PSF holograms should be recorded in order to reconstruct the object hologram at different planes. In other words, the COACH system should go through a stage of coaching, in which a library of PSF holograms for the various planes along the z axis are acquired, enabling reconstruction of the single object hologram at these planes in the stage of object recovery. The optical configuration of COACH is shown in Fig. 1. Light from an incoherent light source (point light source LED) is focused by the lens L1 onto an object in a critical illumination configuration… The complex hologram for the pinhole object is the PSF hologram HPSF. See Rosen: at least par. 0004 regarding In COACH, the light diffracted by a point object is modulated by a pseudo-random Coded Phase Mask (CPM) and is interfered with the unmodulated version of the light diffracted from the same point object.  The resulting impulse response hologram serves as a Point Spread Function (PSF) and is used later as the reconstructing kernel function for all the object holograms.  Following the PSF generation, a complicated object is placed at the same axial location of the point object and another hologram, the object hologram, is recorded with the same CPM.  The image of the object is reconstructed by a cross-correlation between the PSF and the object hologram.  Therefore, for reconstruction of the object corresponding to different depths, a training phase is required in which the point object is shifted to various axial locations and a library of PSFs are created.  The images of the object at different depths are reconstructed by a cross-correlation with the appropriate PSF from the library.].  
Regarding claim 9, Vijayakumar, Rosen and Schmit teach all the limitations of claim 7,  and are analyzed as previously discussed with respect to that claim. Further on, Vijayakumar and Rosen teach wherein a PSF image, which is obtained by changing the depth of the point light source, is generated by synthesizing complex data for the point light source based on the image that is obtained by shooting the point light source at each depth[See Vijayakumar: Fig. 1, section 2. Methodology regarding at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram. Due to the randomness-like nature of the phase mask, a deviation of more than the correlation length [15,16] in the axial distance of the pinhole, or of the object, distorts the reconstructed image significantly, resulting in a rapid fall of intensity of the reconstructed image. Therefore, to image a thick object using COACH, a library of PSF holograms should be recorded in order to reconstruct the object hologram at different planes. In other words, the COACH system should go through a stage of coaching, in which a library of PSF holograms for the various planes along the z axis are acquired, enabling reconstruction of the single object hologram at these planes in the stage of object recovery. The optical configuration of COACH is shown in Fig. 1. Light from an incoherent light source (point light source LED) is focused by the lens L1 onto an object in a critical illumination configuration… The complex hologram for the pinhole object is the PSF hologram HPSF. Also refer to equations 3-6 regarding complex hologram synthesized from three exposures and complex hologram obtained from the phase shifting procedure. See Rosen: at least par. 0004, 0049-0057, 0059-0061, 0064-0067,  Fig. 2a-2b, 5a-5c, and 7a-7d regarding In COACH, the light diffracted by a point object is modulated by a pseudo-random Coded Phase Mask (CPM) and is interfered with the unmodulated version of the light diffracted from the same point object.  The resulting impulse response hologram serves as a Point Spread Function (PSF) and is used later as the reconstructing kernel function for all the object holograms.  Following the PSF generation, a complicated object is placed at the same axial location of the point object and another hologram, the object hologram, is recorded with the same CPM.  The image of the object is reconstructed by a cross-correlation between the PSF and the object hologram.  Therefore, for reconstruction of the object corresponding to different depths, a training phase is required in which the point object is shifted to various axial locations and a library of PSFs are created.  The images of the object at different depths are reconstructed by a cross-correlation with the appropriate PSF from the library.].  
Regarding claim 10,  Vijayakumar, Rosen and Schmit teach all the limitations of claim 1,  and are analyzed as previously discussed with respect to that claim. Further on, Vijayakumar and Rosen teach wherein the three-dimensional image of the object is generated through a convolution operation of the PSF image and the complex data for the object [See Vijayakumar: Figs. 1 and 3, section 2. Methodology regarding at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram. Due to the randomness-like nature of the phase mask, a deviation of more than the correlation length [15,16] in the axial distance of the pinhole, or of the object, distorts the reconstructed image significantly, resulting in a rapid fall of intensity of the reconstructed image. Therefore, to image a thick object using COACH, a library of PSF holograms should be recorded in order to reconstruct the object hologram at different planes. In other words, the COACH system should go through a stage of coaching, in which a library of PSF holograms for the various planes along the z axis are acquired, enabling reconstruction of the single object hologram at these planes in the stage of object recovery. The optical configuration of COACH is shown in Fig. 1. Light from an incoherent light source (point light source LED) is focused by the lens L1 onto an object in a critical illumination configuration… The complex hologram for the pinhole object is the PSF hologram HPSF. Also refer to equations 1-6 regarding complex hologram synthesized from three exposures and complex hologram obtained from the phase shifting procedure. (For determining the PSFs, the imaging process is formulated by a convolution equation). See Rosen: at least par. 0004, 0049-0057, 0059-0061, 0064-0067,  Figs. 2a-2b, 5a-5c, 7a-7d, and 10-11 regarding In COACH, the light diffracted by a point object is modulated by a pseudo-random Coded Phase Mask (CPM) and is interfered with the unmodulated version of the light diffracted from the same point object.  The resulting impulse response hologram serves as a Point Spread Function (PSF) and is used later as the reconstructing kernel function for all the object holograms.  Following the PSF generation, a complicated object is placed at the same axial location of the point object and another hologram, the object hologram, is recorded with the same CPM.  The image of the object is reconstructed by a cross-correlation between the PSF and the object hologram.  Therefore, for reconstruction of the object corresponding to different depths, a training phase is required in which the point object is shifted to various axial locations and a library of PSFs are created.  The images of the object at different depths are reconstructed by a cross-correlation with the appropriate PSF from the library. (For determining the PSFs, the imaging process is formulated by a convolution equation)].  
Regarding claim 14, Vijayakumar, Rosen and Schmit teach the limitations of claim 11, and are analyzed as previously discussed with respect to that claim. Further on, Vijayakumar teaches wherein a plurality of images is obtained by shooting the object, wherein the plurality of images is obtained by a single shot through the polarization image sensor, and wherein the plurality of images comprises phase-modulated brightness information for the object[See Vijayakumar: section 2. Methodology, section 3. Experiments and Figs. 1-3, 5 regarding synthesizing the complex hologram. More specifically, at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram…In COACH, the hologram of an object is formed by the interference of light diffracted from the object, with light diffracted from the same object, but that passes through a coded phase mask (CPM)… A random-like phase profile, constituting the CPM, is displayed on the phase-only SLM. The CPM is calculated using the Gerchberg-Saxton (G-S) algorithm to obtain uniform intensity in the spectrum domain. Therefore, in both domains, in the CPM and in its spatial spectrum, the functions are projected every iteration by the G-S algorithm into the constraint group of pure phase functions. As the polarization of the collimated light is oriented at 45° with respect to the active axis of the SLM, only about half the intensity of the incident light is modulated by the CPM, while the remaining half traverses without any modulation. A second polarizer P2, with an orientation of 45° with respect to the active axis of the SLM, is mounted after the SLM to allow the propagation of only identically oriented components of the modulated and unmodulated waves to create interference between them at the sensor plane. The above polarization multiplexing scheme creates a compact, single channel optical configuration. A phase shifting procedure, is used, where three holograms corresponding to three phase values of θ = 0°, 120°, and 240° are recorded and are superposed to cancel the twin image and the zeroth order terms…].  
Regarding claim 16, Vijayakumar, Rosen and Schmit teach the limitations of claim 11, and are analyzed as previously discussed with respect to that claim. Further on, Vijayakumar teaches wherein the PSF image for the point light source is a PSF image that is extracted from a PSF library for the point light source and corresponds to a position of an image that is obtained by shooting the object[See Vijayakumar: Fig. 1, section 2. Methodology regarding at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram. Due to the randomness-like nature of the phase mask, a deviation of more than the correlation length [15,16] in the axial distance of the pinhole, or of the object, distorts the reconstructed image significantly, resulting in a rapid fall of intensity of the reconstructed image. Therefore, to image a thick object using COACH, a library of PSF holograms should be recorded in order to reconstruct the object hologram at different planes. In other words, the COACH system should go through a stage of coaching, in which a library of PSF holograms for the various planes along the z axis are acquired, enabling reconstruction of the single object hologram at these planes in the stage of object recovery. The optical configuration of COACH is shown in Fig. 1. Light from an incoherent light source (point light source LED) is focused by the lens L1 onto an object in a critical illumination configuration… The complex hologram for the pinhole object is the PSF hologram HPSF.].  
Regarding claim 17, Vijayakumar, Rosen and Schmit teach the limitations of claim 16, and are analyzed as previously discussed with respect to that claim. Further on, Vijayakumar teaches wherein the PSF library comprises a plurality of PSF images that are obtained by changing a depth of the point light source[See Vijayakumar: Fig. 1, section 2. Methodology regarding at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram. Due to the randomness-like nature of the phase mask, a deviation of more than the correlation length [15,16] in the axial distance of the pinhole, or of the object, distorts the reconstructed image significantly, resulting in a rapid fall of intensity of the reconstructed image. Therefore, to image a thick object using COACH, a library of PSF holograms should be recorded in order to reconstruct the object hologram at different planes. In other words, the COACH system should go through a stage of coaching, in which a library of PSF holograms for the various planes along the z axis are acquired, enabling reconstruction of the single object hologram at these planes in the stage of object recovery. The optical configuration of COACH is shown in Fig. 1. Light from an incoherent light source (point light source LED) is focused by the lens L1 onto an object in a critical illumination configuration… The complex hologram for the pinhole object is the PSF hologram HPSF.].  .  
Regarding claim 18,  Vijayakumar, Rosen and Schmit teach the limitations of claim 16, and are analyzed as previously discussed with respect to that claim. Further on, Vijayakumar discloses wherein a PSF image, which is obtained by changing the depth of the point light source, is generated by synthesizing complex data for the point light source based on the image that is [See Vijayakumar: Fig. 1, section 2. Methodology regarding at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram. Due to the randomness-like nature of the phase mask, a deviation of more than the correlation length [15,16] in the axial distance of the pinhole, or of the object, distorts the reconstructed image significantly, resulting in a rapid fall of intensity of the reconstructed image. Therefore, to image a thick object using COACH, a library of PSF holograms should be recorded in order to reconstruct the object hologram at different planes. In other words, the COACH system should go through a stage of coaching, in which a library of PSF holograms for the various planes along the z axis are acquired, enabling reconstruction of the single object hologram at these planes in the stage of object recovery. The optical configuration of COACH is shown in Fig. 1. Light from an incoherent light source (point light source LED) is focused by the lens L1 onto an object in a critical illumination configuration… The complex hologram for the pinhole object is the PSF hologram HPSF. Also refer to equations 3-6 regarding complex hologram synthesized from three exposures and complex hologram obtained from the phase shifting procedure].  
Regarding claim 19, Vijayakumar, Rosen and Schmit teach the limitations of claim 11, and are analyzed as previously discussed with respect to that claim. Further on, Vijayakumar teaches wherein the three-dimensional image of the object is generated through a convolution operation of the PSF image and the complex data for the object [See Vijayakumar: Figs. 1 and 3, section 2. Methodology regarding at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram. Due to the randomness-like nature of the phase mask, a deviation of more than the correlation length [15,16] in the axial distance of the pinhole, or of the object, distorts the reconstructed image significantly, resulting in a rapid fall of intensity of the reconstructed image. Therefore, to image a thick object using COACH, a library of PSF holograms should be recorded in order to reconstruct the object hologram at different planes. In other words, the COACH system should go through a stage of coaching, in which a library of PSF holograms for the various planes along the z axis are acquired, enabling reconstruction of the single object hologram at these planes in the stage of object recovery. The optical configuration of COACH is shown in Fig. 1. Light from an incoherent light source (point light source LED) is focused by the lens L1 onto an object in a critical illumination configuration… The complex hologram for the pinhole object is the PSF hologram HPSF. Also refer to equations 1-6 regarding complex hologram synthesized from three exposures and complex hologram obtained from the phase shifting procedure. (For determining the PSFs, the imaging process is formulated by a convolution equation).].  

Regarding claim 20, Vijayakumar discloses a three-dimensional image generation system [See abstract regarding system for coded aperture correlation holography (COACH) to generate a reconstructed image by correlating the object hologram with the PSF hologram], the system comprising: 
a coded phase mask (CPM) for modulating a phase of reflected light of an object[See abstract, section 1. Introduction fifth paragraph, section 2. Methodology, section 3. Experiments and Fig. 1 regarding In COACH, the hologram of an object is formed by the interference of light diffracted from the object, with light diffracted from the same object, but that passes through a coded phase mask (CPM)… A random-like phase profile, constituting the CPM, is displayed on the phase-only SLM. The CPM is calculated using the Gerchberg-Saxton (G-S) algorithm to obtain uniform intensity in the spectrum domain. Therefore, in both domains, in the CPM and in its spatial spectrum, the functions are projected every iteration by the G-S algorithm into the constraint group of pure phase functions. As the polarization of the collimated light is oriented at 45° with respect to the active axis of the SLM, only about half the intensity of the incident light is modulated by the CPM, while the remaining half traverses without any modulation. A second polarizer P2, with an orientation of 45° with respect to the active axis of the SLM, is mounted after the SLM to allow the propagation of only identically oriented components of the modulated and unmodulated waves to create interference between them at the sensor plane…]; 
a polarization image sensor that records brightness information of the object as an image based on the reflected light of the object, of which the phase is modulated from the coded phase mask[See abstract, section 1. Introduction fifth paragraph, section 2. Methodology, section 3. Experiments and Fig. 1 regarding In COACH, the hologram of an object is formed by the interference of light diffracted from the object, with light diffracted from the same object, but that passes through a coded phase mask (CPM)… A random-like phase profile, constituting the CPM, is displayed on the phase-only SLM. The CPM is calculated using the Gerchberg-Saxton (G-S) algorithm to obtain uniform intensity in the spectrum domain. Therefore, in both domains, in the CPM and in its spatial spectrum, the functions are projected every iteration by the G-S algorithm into the constraint group of pure phase functions. As the polarization of the collimated light is oriented at 45° with respect to the active axis of the SLM, only about half the intensity of the incident light is modulated by the CPM, while the remaining half traverses without any modulation. A second polarizer P2, with an orientation of 45° with respect to the active axis of the SLM, is mounted after the SLM to allow the propagation of only identically oriented components of the modulated and unmodulated waves to create interference between them at the sensor plane. The above polarization multiplexing scheme creates a compact, single channel optical configuration. A phase shifting procedure, is used, where three holograms corresponding to three phase values of θ = 0°, 120°, and 240° are recorded and are superposed to cancel the twin image and the zeroth order terms… Also refer to the configuration of a lens, polarizers, an SLM and an image sensor in Fig. 1]; and 
a three-dimensional image generator that synthesizes complex data for the object based on an image of the object [See section 2. Methodology and Fig. 1 regarding synthesizing the complex hologram. More specifically, at least two holograms are recorded under identical conditions, with the same CPM: one hologram called as the object hologram contains the information of the object under observation; another is recorded using a point source, called as the point spread function (PSF) hologram. The image of the object is reconstructed by correlating the complex PSF hologram, with the complex object hologram…Also refer to equations 3-6 regarding complex hologram synthesized from three exposures and complex hologram obtained from the phase shifting procedure…] and generates a three-dimensional image of the object based on the complex data for the object and a PSF image for a point light source[See section 1.Introduction last paragraph and section 2. Methodology and Fig. 1 regarding the image reconstruction is carried out by correlating the complex PSF hologram and the complex object hologram as defined in equation 6.].  
Vijayakumar does not explicitly disclose wherein the coded phase mask wherein the coded phase mask randomly modulates phase information of reflected light and is a coded half-wave phase mask.  
However, Rosen from the same field of endeavor teaches wherein the coded phase mask wherein the coded phase mask randomly modulates phase information of reflected light [See Rosen: Fig. 1 and par. 0048 regarding The image which is seen by the active area 12a of the ring-shaped lens 12 is conveyed to a ring-shaped pseudo-random Coded Phase Mask (CPM) 14 having an active area 14a which is typically the same or smaller than the active area 12a of the lens 12. The CPM is in fact a modulator which randomly modulates the phases of each of the pixels of the image which is acquired by the active area 12a of lens 12.  The CPM 14 may include, for example, an array of liquid-crystal pixels within area 14a.  A pseudo-random generator 20 provides a code to the CPM which randomly modulates the pixels of the array such that the resulting output phases of the individual pixels of the CPM 14 are randomly varied.  Therefore, imager 16 (this imager is in fact an image sensor, such as a digital camera) views a randomly-converted image of the scenery, as seen by the ring-shaped lens 12 and randomly converted by the CPM 14.].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Vijayakumar with Rosen teachings by including “wherein the coded phase mask wherein the coded phase mask randomly modulates phase information of reflected light” because this combination has the benefit of providing a coded phase mask(CPM) that randomly modulates the phase information of the incoming light into the lens such that the resulting output phases of the individual pixels in the image are randomly varied[See Rosen: par. 0048].
Vijayakumar and Rosen do not explicitly disclose wherein the coded phase mask is a coded half-wave phase mask.  
However, the use of half-wave phase mask in imaging system is very well known in the art at the time of the invention was filed as evident from the teaching of Schmit [See at least Figs. 5A-6 and col. 2 line 43-col. 3 line 13 and col. 6 lines 26-35 regarding Achromatic phase-shifters operating on geometric phase have been developed in the art using circularly polarized light, as illustrated in FIGS. 5A and 5B, for example.  Linearly polarized light can be achieved by placing first a polarizer in the path of a beam, then passing the light through a quarter-wave plate that makes it circularly polarized, and then through a rotating half-wave plate followed by a quarter-wave plate and another polarizer (FIG. 5A)…].
wherein the coded phase mask is a coded half-wave phase mask” because this combination has the benefit of providing an alternate configuration of the coded phase mask to obtain specific polarization states [See Schmit: at least Figs. 5A-6 and col. 2 line 43-col. 3 line 13 and col. 6 lines 26-35].

10.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over A. Vijayakumar et al.( A. Vijayakumar, Y. Kashter, R. Kelner, and J. Rosen, "Coded aperture correlation holography–a new type of incoherent digital holograms," Opt. Express  24, 12430-12441 (2016))(hereinafter Vijayakumar) in view of ROSEN et al.(US 2021/0075947 A1)(hereinafter Rosen) in further view of Schmit et al.(US 8,072,610 B1)(hereinafter Schmit) and in further view of Awatsuji et al.(US 2013/0100333 A1)(hereinafter Awatsuji).
Regarding claims 6 and 15,  Vijayakumar, Rosen and Schmit teach all the limitations of claims 5 and 14,  and are analyzed as previously discussed with respect to those claims. 
Vijayakumar, Rosen and Schmit do not explicitly disclose teach wherein the polarization image sensor is a color polarization image sensor, and wherein the phase-modulated brightness information for the object comprises brightness information of each color.  
However, the use of color polarization image sensors and obtaining phase-modulated brightness information of an object comprising brightness of each color is very well known in the art at the time of the invention was filed as evident from the teaching of Awatsuji[See at least Figs. 13-18, 24-25, 27-30, 35, 41, 55, par. 0007-0008, 0037-0044, 0183, 0188, 0195-0197 regarding polarization imaging apparatus for reconstructing images of an object for each polarization direction by a phase shift method. A polarized-light-image-generating section 35 can (i) color the amplitude distribution separately for each of polarization direction of each of the wavelengths, and (ii) generate object images indicative of respective polarized-light distributions for the wavelengths. This makes it possible to simultaneously perform (by one image pickup) polarization imaging for each of the wavelengths… the laser light employed have three types of wavelengths.  However, the laser light may have two or more than three types of wavelengths.  Further, the wavelengths of light may be a wavelength of not only visible light, but also a wavelength of infrared, ultraviolet, X-ray, or the like... ].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Vijayakumar, Rosen and Schmit with Awatsuji teachings by including “wherein the polarization image sensor is a color polarization image sensor, and wherein the phase-modulated brightness information for the object comprises brightness information of each color” because this combination has the benefit of providing color or visible spectrum capabilities to the polarized imaging sensor [See Awatsuji: at least Figs. 13-18, 24-25, 27-30, 35, 41, 55, par. 0007-0008, 0037-0044, 0183, 0188, 0195-0197].

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482